    Case 4:20-cv-00723-ALM-KPJ Document 27 Filed 04/06/21 Page 1 of 1 PageID #: 1193




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


     ALFRED C. GREEN, #01883703                       §
                                                      §
     VS.                                              §        CIVIL ACTION NO. 4:20cv723
                                                      §
     DIRECTOR, TDCJ-CID                               §

                                        ORDER OF DISMISSAL

            The above-entitled and numbered civil action was referred to United States Magistrate

     Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge, which

     contains proposed findings of fact and recommendations for the disposition of such actions, has

     been presented for consideration. The Magistrate Judge recommended the petition for writ of

     habeas corpus be dismissed with prejudice as time-barred. No objections having been timely filed,

     the Court concludes the findings and conclusions of the Magistrate Judge are correct, and adopts the

     same as the findings and conclusions of the Court.
.
            Accordingly, it is ORDERED the petition for writ of habeas corpus (Dkt. # 1) is DENIED,

     and the case is DISMISSED with prejudice. A certificate of appealability is DENIED. It is further

     ORDERED all motions by either party not previously ruled on are hereby DENIED.

           SIGNED this 6th day of April, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
